Citation Nr: 1131579	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  06-29 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to dependency and indemnity compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran served on active duty from December 1953 to July 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a July 2007 decision, the Board denied this appeal.  The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Veterans Court) and in a July 2009 decision, the Veterans Court vacated the Board's decision and remanded the matter to the Board for readjudcation consistent with the Veterans Courts' decision.  

In March 2010, the Board again denied the issues currently on appeal.  The appellant again appealed to the Veterans Court and in March 2011 the Veterans Court granted a joint motion of the appellant and the Secretary of Veterans' Affairs (the Parties), vacated the March 2010 decision, and remanded the matter to the Board for compliance with the instructions in the joint motion.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on December [redacted], 2005; the immediate cause of death was colon cancer and the underlying cause of death was liver metastases.  

2.  The Veteran's cancer did not have onset during his active service, did not manifest within one year of his active service, and was not caused by his active service, including by exposure to an herbicide agent.  

3.  The cancer affecting the Veteran's lungs was metastasized colon cancer.  

4.  At the time of his death, the Veteran had not been rated totally disabled for 10 continuous years immediately preceding his death; nor was the Veteran rated totally disabled continuously after his discharge from service in July 1974 for a period of not less than 5 years immediately preceding his death.  The Veteran was not a former prisoner of war.  

5.  During the Veteran's lifetime, service connection had been established for psoriasis of the arms and knees, rated as 10 percent disabling, and for residuals of a fracture to the radial head of the right elbow, rated as noncompensable (zero percent); both effective from August 1, 1974.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1310, 1311, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2010).

2.  The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2010); 38 C.F.R. § 3.22 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran died on December [redacted], 2005.  The official certificate of death lists the immediate cause of death as colon cancer, with the underlying cause listed as liver metastases.  

Service Connection

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death, that it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service-connected disability must have made the decedent materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2009).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, including malignant tumors, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, the following diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; Non-Hodgkin's lymphoma; Parkinson's disease, acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  See 75 Fed. Reg. 53216 (August 31, 2010) (announcing the revision to 38 C.F.R. § 3.309(e)).  

A veteran, who during active service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).  

Under the applicable law discussed above, "service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  In order for the presumption of service connection based upon herbicide exposure to apply, a veteran must have set foot on the landmass of the country of Vietnam or served in the inland waters of Vietnam.  Haas v. Nicholson, 20 Vet. App. 257 (2006).  

The presumptions discussed above are rebuttable; in this regard statute provides as follows:

Where there is affirmative evidence to the contrary, or evidence to establish that an intercurrent injury or disease which is a recognized cause of any of the diseases or disabilities within the purview of section 1112, 1116, 1117, or 1118 of this title, has been suffered between the date of separation from service and the onset of any such diseases or disabilities . . .service-connection pursuant to section 1112, 1116, or . . . of this title . . .  will not be in order. 

38 U.S.C.A. § 1113(a) (West 2002).  

Regulation implementing this statute is as follows:  

Evidence which may be considered in rebuttal of service incurrence of a disease listed in § 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  The expression "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service. 

38 C.F.R. § 3.307(d).  

At the time of the Veteran's death, service connection had been established for psoriasis of the arms and knees, rated as 10 percent disabling, and residuals of a fracture to the radial head of the right elbow, rated as noncompensable (zero percent).  Both disability ratings were made effective from August 1, 1974.  There is no evidence that these conditions caused the Veteran's death, nor has the appellant asserted that they caused his death.  There is also no evidence showing that the Veteran had cancer of any kind during active service or within one year of separation from active service.  Hence, the presumptive provisions for chronic disease are not for application.  

The Board finds that the certificate of death provides some evidence against this claim, clearly indicating the cause of the Veteran's death as colon cancer, not lung cancer.  The report was signed by a physician, documenting that the Veteran died in December 2005.  The causes of death are listed as colon cancer and liver metastases.  

The appellant contends that the Veteran's colon cancer was due to exposure to Agent Orange during his active military service, or, alternately, lung cancer was a cause of his death and that the lung cancer was a primary cancer rather than cancer metastasized from his colon and, therefore, his death is to be presumed to have been due to a service connected condition.  

The Board now turns to a discussion of the relevant evidence of record:  

In April 2004 VA received a claim of entitlement to service connection for cancer from the Veteran.  He explained that the relationship between this cancer and service was that he was exposed to Agent Orange in Vietnam.  

In this case, the Veteran's DD Form 214, Report of Separation from Active Duty, reflects that he had foreign and/or sea service for 5 months and was awarded the Vietnam Service Medal with three bronze service stars and the Republic of Vietnam Campaign Medal.  Review of the evidence, for example a November2004 statement from the Veteran, also shows that, prior to his death, the Veteran reported having served in DaNang, Dak To, Pleiku, Qui Nhon, Nha Trang, and Saigon.  

While this evidence shows the Veteran served in the military during the Vietnam War, the receipt of such military decorations, a general designation of "foreign service," and the Veteran's report of service in areas of Vietnam are not affirmative indications that the Veteran had service on the landmass of Vietnam or served in the inland waters of Vietnam.  

Even if the Board assumed, arguendo, that the Veteran had requisite in-country Vietnam service, the appellant's claim must be denied.  This is because there is no competent evidence establishing that the Veteran's colon cancer was caused by exposure to Agent Orange and because the preponderance of evidence shows that the cause of the Veteran's death was colon cancer which had metastasized to his lung as opposed to cancer that originated in his lung.  

In Darby v. Brown, 10 Vet. App. 243 (1997) the Veterans Court affirmed a Board decision applying 38 U.S.C.A. § 1113(a) and 38 C.F.R. § 3.307(d) to find that the presumption of service connection based on Agent Orange exposure was rebutted where the veteran died from stomach cancer that had metastasized to his lungs.  The Veterans Court first noted that the medical records indicated that Mr. Darby's first diagnosis of cancer was stomach cancer and that the additional cancers metastasized from the stomach cancer.  Id. at 246.  It then noted that the death certificate, signed by a doctor (as in this case), indicated that the lung cancer was due to, or as a consequence of, the stomach cancer.  It concluded that the Board's decision to deny service connection for the cause of Mr. Darby's death was not clearly erroneous.  

The Board is aware that Darby was decided when the "well grounded claim" standard was in place, a standard that is no longer a part of VA compensation benefits law.  However, what is important in Darby does not depend upon the well grounded claim standard.  Rather, what is important is that the presumption of service connection for a cancer of an organ subject to the presumption for exposure to Agent Orange is rebutted where the primary cancer is not of that organ but of a different type (not subject to presumptive service connection) that has metastasized to that organ.  

Additionally, VA's Office of General Counsel issued a precedential opinion in 1997 holding as follows:

Presumptive service connection may not be established under 38 U.S.C. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure, if the cancer developed as the result of metastasis of a cancer which is not associated with herbicide exposure.  Evidence sufficient to support the conclusion that a cancer listed in section 3.309(e) resulted from metastasis of a cancer not associated with herbicide exposure will constitute "affirmative evidence" to rebut the presumption of service connection for purposes of 38 U.S.C. § 1113(a) and 38 C.F.R. § 3.307(d).  Further, evidence that a veteran incurred a form of cancer which is a recognized cause, by means of metastasis, of a cancer listed in 38 C.F.R. § 3.309(e) between the date of separation from service and the date of onset of the cancer listed in section 3.309(e) may be sufficient, under 38 U.S.C. § 1113(a) and 38 C.F.R. § 3.307(d), to rebut the presumption of service connection.  

VAOGCPREC 18-97 (May 2, 1997).  

In April 2004, the Veteran filed an application claiming entitlement to service connection for cancer based on exposure to Agent Orange during service.  Included with that claim was an attending physician's statement signed by "J.S.T.," M.D. which included a primary diagnosis of cecal colonic adenocarcinoma.  

Review of the record reveals that, in April 2004, the Veteran presented for treatment complaining of abdominal pain that had persisted for several weeks.  Medical professionals initially believed the Veteran's complaints were related to reflux and upper digestive problems, but he afforded a CT scan later that month that revealed a large ileocecal valve mass, multiple hepatic metastases, and mesenteric adenopathy.  Subsequent treatment records revealed the Veteran also had pulmonary abnormalities in the form of periaortic adenopathy; however, the discharge summary for this period of treatment reflects that the Veteran's diagnosis at discharge was cecal colonic adenocarcinoma, with liver and mesentery metastasis.  

Importantly, there is no indication in the treatment records or the discharge summary that the reported pulmonary involvement was confirmed or represented findings suggestive of lung cancer at that time, providing evidence against this claim.  In fact, the April 2004 CT scan reflects that the Veteran's lungs were clear of suspicious nodules or masses, providing highly probative evidence against the claim that the Veteran had lung cancer at this time.   

An April 13, 2004 pathology report provides that microscopic analysis of cecum tissue samples yielded a diagnosis of invasive colonic adenocarcinoma, moderately differentiated.  A gastroenterology consult from that date includes that CT of the Veteran's abdomen yielded an impression of diffuse metastatic disease involving the liver as well as mesentery with possible primary region in the region of the ileocecal valve.  In October 2004 Hematology/Oncology notes "D.C.H.," M.D.  documented that the Veteran had carcinoma of the cecum, metastatic to the liver, mesenteric and  periaortic lymph nodes.  Findings from a CT scan in January 2005 yielded an impression of progression of metastatic disease involving the liver and peritoneal tissues when compared with studies of November 2004 and findings that possibly represented metastatic disease versus primary malignancy of the sigmoid colon.  Dr. D.C.H. again noted in February 2005 that the Veteran had carcinoma of the cecum metastatic to the liver, mesenteric lymph nodes, and perioarotic lymph nodes originally diagnosed in April 2004.  

This evidence clearly shows that the Veteran's primary cancer was that of the colon and had metastasized to his lymph nodes and liver, providing evidence against the claim.  

July 2005 Hematology/Oncology notes signed by "A.C.G.," D.O. include that the Veteran's primary oncologist was Dr. D.C.H. but that Dr. A.C.G. was seeing the Veteran in his absence.  The Veteran presented for a follow-up appointment and laboratory findings revealed that his carcinoembryonic antigen (CEA) had increased.  These notes show that the Veteran had recently had CT scans of the chest, abdomen, and pelvis.  Dr. A.C.G. explained the July 2005 CT of the Veteran's chest revealed worsening metastatic disease with right lower lobe nodule increased from the previous study.  Impression was metastatic colon cancer with disease involving the lungs and liver.  

This is medical evidence that the Veteran's primary cancer was colon cancer and that the disease found in his lungs and liver at this time was the metastasized colon cancer.  It is therefore competent medical evidence against a finding that the Veteran died from a disease for which service connection may be presumed based on exposure to Agent Orange.  

August 12, 2005 Hematology/Oncology notes include a letter to Dr. D.C.H. and to "P.D.G.," M.D., who was identified as the Veteran's primary care physician.  This letter is signed by "A.E.F.," M.D.  Dr. A.E.F. explained that CT from April 2004 showed cecal colon cancer with metastases to the liver.  Dr. A.E.F. provided an assessment of metastatic cecal colon cancer to the liver and lungs.  

This is more evidence against a finding that the presumption at issue applies.  It is also evidence that Dr. P.D.G. had been informed by an expert in the field of medicine concerning cancer that the cancer present in the Veteran's lung was cancer that had metastasized from his colon.  

In an August 25, 2005 Hematology/Oncology note Dr. D.C.H. explained that the Veteran came into the office that day with a need for a letter to take to the Texas Veterans Commission to qualify for disability payments.  Dr. D.C.H. dictated the following letter:  

[The Veteran] is a [ ] year old Caucasian male being treated for cancer in the lungs.  It was first  recognized in June of this year, and despite ongoing chemotherapy, had increased in size and extent by July 2005.  He is now being treated with alternative chemotherapy but prognosis is guarded.  

He had been previously diagnosed with cecal colon cancer, metastatic to the liver in April 2004.  He has been treated with one chemotherapy regimen between April 2004 and November 2004 but progressed.  He then was treated with a second-line chemotherapy regiment from January 2005 until June 2005; again, the tumor progressed.  He is presently being treated with weekly injections of irinotecan and Erbitux, which he is tolerating well.  

[The Veteran] is aware this chemotherapy will not cure his cancer and the primary goal of care is comfort, with the secondary goal of care being increased longetivity. 

The letter was typed on Scott and White letterhead and given to the patient to take to the Commission.  Patient reports that the need for the letter being phrased in this fashion is that the Commission apparently recognizes disability for lung and prostate cancers, but not for colon.  

This letter the Board finds particularly probative for many reasons, most of which do not support the appellant's claim and provide evidence against this claim.  The Veteran's oncologist, an expert in cancer, was well aware (as the letter indicates) that VA made some distinction between lung cancer and colon cancer and that if the Veteran had colon cancer (as opposed to, or in addition to, lung cancer) he would be in a better position to receive compensation benefits.  Yet, the oncologist did not state that the Veteran had lung cancer, but rather stated that he had colon cancer that had metastasized.  

Given these facts, this is highly probative evidence that the cancer affecting the Veteran's lungs was metastasized colon cancer.  This letter is therefore assigned considerable probative weight and is evidence unfavorable to a finding that the presumptive provisions for service connection due to Agent Orange exposure are applicable to this case.  

In an August 29, 2005 letter, the Veteran's primary care physician, Dr. P.D.G. stated as follows:  

[The Veteran] has cancer of the lungs, liver, and colon.  The initial diagnosis was a colon cancer, however, with further testing, he has been found to also have involvement of the liver and lungs.  The lesion in the lungs may or may not be metastatic from the colon.  It is also possible that this may be primary lung cancer.  

The Board assigns little probative weight to this letter.  The letter is entirely speculative in that it states that "it is also possible that this may be primary lung cancer."  In this regard, no one would suggest that it is "impossible" for the lung cancer to be primary lung cancer, therefore, a doctor saying it is also "possible" that this may be primary lung cancer says almost nothing.  The standard is not one of "possibility" but whether it is as least as likely as not that the lung cancer was primary.  A reading of this letter by the Board clearly indicates that the doctor in this case was attempting to write a letter that would support his patient, but he clearly did not believe that the lung cancer was primary.  

This is made even more clear by this doctor's treatment notes.  For example, an October 20, 2005 note by Dr. D.C.H. provides, in pertinent part, as follows:  

He is quite distressed over the fact that for some reason the VA Hospital "Doesn't recognize colon cancer" and is thereby denying his disability, though certainly he has progressive widespread colon cancer which has been refractory to all the standard treatments and for which there are no experimental therapies at least in the Scott and White constellation of protocols that we could fall back on.

The Board finds that this treatment record provides highly probative evidence against this claim as it clearly indicates a progression of the colon cancer to the lungs and liver, not lung cancer.  Simply stated, the cancer in the colon had metastasized to other parts of the Veteran's body.  The Board finds no ambiguity at all. 

Simply stated, up until the Veteran informed clinicians that colon cancer was not subject to service connection based on herbicide exposure, all treatment notes were very clear in that the cancer found in the Veteran's lungs was metastatic from his colon cancer.  It was only after he informed clinicians that he may not be able to obtain VA disability benefits for colon cancer that the clear reference to colon cancer metastasized to his lungs stopped.  Of note is that his oncologists did not ever say that he had primary lung cancer and the death certificate provides that he had colon cancer and liver metastases and does not even mention the cancer found in his lungs.  The record, in part due to the clear notes of the Veteran's doctor, is unusually unmistakable.    

As to Dr. P.D.G.'s letter, he does not provide that the Veteran had primary lung cancer but only that such is "possible" and that he may or may not have had a primary lung cancer.  As the Board has already noted, there is very little that lies outside the realm of possibility.  Dr. P.D.G.'s letter is no more than an acknowledgement of that fact.  Given the record, it is nothing more.  Dr. P.D.G. is not the Veteran's oncologist but his primary care physician.  He has offered no statement to lead the Board to the conclusion that the possibility of primary lung cancer is anything more than a mere possibility.  These facts are consistent with a factual finding that the cancer found in the Veteran's lungs and areas other than his colon was metastasized colon cancer. 

It is important to note that the finding of Dr. P.D.G. neither supports, nor refutes, the Veteran's claim.  In this case, the Board does not dispute the fact that the lesion in the Veteran's lungs "may or may not" be metastatic from the colon (this says nothing) and that it is "possible" that it is primary lung cancer.  Clearly, the Board does not suggest that it is "impossible" for the Veteran's condition to be based on primary lung cancer and not a lung condition caused by colon cancer.  However, the "impossibility" standard is not the standard the Board may grant service connection.  

In light of the fact that this case has been to the Veterans Court on several occasions the Board believes it must be absolutely clear and unambiguous on this point:  The Board finds in this case that based on the medical evidence cited by the Veterans Court itself (the private medical records dated in April 2004, July and August 2005, and October 2005) that the most probative evidence of record, including all evidence of record, shows that the Veteran's lung condition was clearly and unmistakably a progression of his colon cancer.  The private treatment records make this determination unambiguously clear. This is the final factual determination of the Board based on a review of the medical evidence. 

In the light of the Veteran Court's actions in this case, the Board believes it must makes its findings regarding this medical opinion clear:  This unusually weak medical finding by a doctor that it is "possible" only suggests to the undersigned (particularly in light of other evidence of record cited above) that this medical "opinion" was provided only as a courtesy to the appellant to assist her with her claim with the VA and not based on any evidence that the Veteran had primary lung cancer, ever.  The notes cited above make this point unusually clear.

The Veteran also submitted a statement from Dr. A.E.F., dated November 2005, which states that the Veteran was diagnosed with "metastatic lung cancer with metastases to the lung, liver, and colon."  Again, the Board must note that while these statements are considered competent medical evidence, the conclusions contained therein are assigned lessened probative value because neither physician identified medical evidence that supported their conclusions.  See Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits); Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record); Black v. Brown, 5 Vet. App. 177, 180 (1995) (a medical opinion is inadequate when it is unsupported by clinical evidence).  

The Veterans Court in its July 2009 decision appears to place some emphasis in a finding that the Board did not provide adequate reasons and bases for its finding that the medical opinion of November 2005 was entitled to very limited probative weight.  

To avoid future litigation, the Board wishes to avoid any ambiguity regarding the Board's factual findings regarding the November 2005 medical opinion:  The medical opinion of November 2005 is entitled to almost no probative value in this case and borderlines closely to fraud.  

First, this does not appear to simply be a case of a highly flawed or simply inaccurate medical opinion, but something much worse.  The very bare bone statement of Dr. A.E.F. is inherently flawed on its face as the doctor stated that the Veteran had metastatic lung cancer with "metastases to the lungs".  Indeed, it is not logical that cancer affecting a particular region can metastasize to that same region (primary lung cancer that metastases to the lungs makes no factual sense).  In this regard, the Board notes that metastasis is defined as the "transfer" of disease from one organ or part to another not directly connected with it.  See Dorland's Illustrated Medical Dictionary 1023 (28th ed. 1994).  The statement that cancer "A" metastasized to point "A"  beyond medicine, makes no logical sense.

Second, the medical opinion of November 2005 provides no rational for its opinion or why it ignores a treatment record that clearly indicates the spread of colon cancer to the lungs.

Therefore, the Board affords little, if any, probative weight to the statements from Drs. P.D.G. and A.E.F..  The other statements found in the treatment records which have already been described and which clearly state that the Veteran's colon cancer had metastasized to his lungs are afforded greater weight and outweigh the statements offered by Drs. P.D.G. and A.E.F. that appear to refer to a primary lung cancer.  

The Board has considered the appellant's contention that the Veteran died from lung cancer, that the lung cancer was the primary cancer, and that Agent Orange exposure caused his colon cancer.  She has not demonstrated any medical expertise as to complex medical matters.  As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking that decision, together with the explanation in Layno, leads the Board to the conclusion that whether a non-expert nexus opinion or diagnosis is competent evidence depends on the complexity of the particular question and whether or not a nexus opinion could be rendered based on personal observation.  

Here, whether or not the Veteran had primary lung cancer as opposed to metastasized colon cancer, whether his lung cancer caused his death, and whether his colon cancer was caused by exposure to Agent Orange, are all complex questions, not subject to mere observation by the five senses.  It is a matter of general public knowledge that considerable research by scientists and medical professionals is devoted to the causes of cancer.  Whether or not colon cancer is caused by Agent Orange exposure therefore is not subject to the opinion of a layperson, because, if it were, there would be little need for such research.  Consistent with the example provided by the Federal Circuit in Jandreau, whether or not the Veteran had a primary lung cancer versus metastasized colon cancer is a complex medical question.  Along the same lines, whether lung cancer caused a death rather than colon cancer with liver metastases is not subject to mere observation by a layperson and is itself a question too complex to be answered by a layperson.  

For these reasons, the Board finds that the appellant's opinion with regard to these questions is not competent evidence.  

In summary, the preponderance of evidence of record shows that the Veteran died from colon cancer that had metastasized.  There is no competent evidence establishing that his cancer was caused by service, including exposure to Agent Orange.  Hence, the preponderance of the evidence is against the appellant's claim and the appeal as to service connection for the cause of the Veteran's death must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

1318 Benefits

The appellant is also claiming entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318.  Even if the Veteran's death was not due to a service-connected disability, DIC benefits are payable to a surviving spouse where it is shown that the Veteran's death was not the result of willful misconduct, and he (1) was continuously rated totally disabled for the 10 years immediately preceding death; (2) was rated totally disabled upon separation from service, was continuously so rated, and died more than five but less than ten years after separation from service; or (3) the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death. 38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22.  

As noted, at the time of the Veteran's death, service connection was established for psoriasis of the arms and knees, rated as 10 percent disabling, and residuals of a fracture to the radial head of the right elbow, rated as noncompensable (zero percent).  Both disability ratings were made effective from August 1, 1974.

Based upon the foregoing, it is clear that the Veteran had not been rated totally disabled for a continuous 10 year period prior to his death, or that he was continuously rated totally disabled for a period of not less than five years from the date of his discharge from active duty.  In addition, there is no evidence showing the Veteran was a former prisoner of war.

Furthermore, the Veteran was not "entitled to receive" compensation for service-connected disability rated totally disabling within the meaning of the law because none of the circumstances specified in 38 C.F.R. § 3.22(b), under which a veteran might have been entitled to receive compensation but was not in receipt thereof, is shown or alleged in this case.  Clear and unmistakable error in the October 2004 or November 2005 rating decisions has not been alleged or demonstrated; additional service department records have not been submitted that would provide a basis for reopening the October 2004 or November 2005 rating decisions; and the Veteran did not have service-connected disability rated as totally disabling with compensation being withheld.  38 C.F.R. § 3.22(b).

In view of the foregoing, the Board finds that entitlement to DIC benefits under 38 U.S.C.A. § 1318 is not warranted in this case.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran as service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  
While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a pre-decisional adjudication of the claim prior to providing a section 5103(a)-compliant notice.  

Review of the record reveals the RO sent the appellant a letter in January 2006 that informed her of the information and evidence needed to substantiate her claim for service connection for cause of the Veteran's death.  The letter informed the appellant that to establish service connection for the cause of the Veteran's death, the evidence must show that the condition causing his death had its onset in service or was permanently aggravated by his service.  The January 2006 letter also provided general notice as to how to substantiate a claim under the provisions of 38 U.S.C.A. § 1318 benefits and informed the appellant of her and VA's respective duties for obtaining evidence.  

Any defect in the notice with regard to the evidence needed to substantiate a claim under § 1318 is harmless error because there is no dispute that the Veteran was not totally disabled for a continuous 10 year period prior to his death, or that he was not continuously rated totally disabled for a period of not less than five years from the date of his discharge from active duty or that he was not a former prisoner of war.  Hence, there is no evidence that could exist that would show the contrary.  

Although the 2006 letter did not inform the appellant that service connection had been established for psoriasis of his arms and knees and for residuals of a fracture of the radial head of his right elbow, there is no evidence that these conditions had any contribution to his death and the appellant has never contended that these conditions had any contribution to his death.  Failure to provide her VCAA notice of these service connected disability is therefore harmless error and this notice is not essential to a fair adjudication of her claim.  See 38 C.F.R. § 19.9 (2010); Cf. Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (explaining the rule of prejudicial error in the context of claims for VA benefits).  

Similarly, to the extent that the letter did not specifically inform her that service connection had not been established for cancer prior to the Veteran's death, the appellant has demonstrated through her argument that she knows that the evidence must establish that his cancer was caused by his service.  Throughout the pendency of this claim and appeal, the appellant has been advised of her opportunities to submit additional evidence.  The Board also notes the appellant and her representative have consistently argued that the Veteran's death was caused by a disability incurred during military service.  Thus, the Board finds the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claims and given ample time to respond.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as any apparent notice error did not affect the essential fairness of the adjudication.  

The Board also finds VA has satisfied its duty to assist the appellant in the development of the claim.  The RO obtained the Veteran's service and post-service treatment records, including records from the Scott and White Hospital, in Temple, Texas, where he died in December 2005.  Significantly, it appears that all obtainable evidence identified by the appellant relative to her claim has been obtained and associated with the claims file, and that neither she nor her representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  In this regard, the Board notes the evidentiary record contains treatment records from Scott and White Hospital, dated from March 2002 to August 2004.  However, there are no records which document the Veteran's hospital course prior to his death in December 2004.  Nevertheless, the Board finds a remand is not necessary to obtain these records because, even if the records showed that lung cancer contributed to cause the Veteran's death, there is no competent and probative evidence of record that shows the lung cancer is related to his military service, to include as due to herbicide exposure, as the Board finds that the Veteran's lung problem was caused by his colon cancer.  

The Board also finds that VA's duty to assist the appellant in this case does not require that it obtain a medical opinion and that a remand of this case for such a medical opinion serves no constructive purpose.  Before explaining its reasons and bases for this conclusion, the Board must first provide an explanation of the Veterans Court's July 2009 decision and the Parties' March 2011 joint motion, for which the Veterans Court has ordered compliance.  

In the July 2009 decision, the Veterans Court agreed with the appellant that in its July 2007 decision the Board had not provided an adequate explanation as to why a medical opinion was not necessary for the Board to decide the appeal.  The Veterans Court cited to Mclendon v. Nicholson, 20 Vet. App. 79, 81 (2006) and to 38 U.S.C.A. § 5103A(d) in explaining that the Secretary must provide a medical examination or obtain a medical opinion when such an examination is necessary to make a decision on the claim.  This was the basis for the Veterans Court's vacating of the July 2007 decision and remand to the Board.  

In March 2010, the Board again denied the appeal and provided an explanation for why VA had no duty to obtain a medical opinion under § 5103A(d) and McLendon, as directed by the Veterans Court.  The appellant appealed that decision.  

In the March 2011 joint motion the Parties agreed that 

although the Board was mandated by the [Veterans] Court's July 2009 Memorandum decision to discuss whether a VA medical opinion was warranted pursuant to McLendon and 38 U.S.C. § 5103A(d), the Board should have recognized that neither McLendon nor section 5103A(d) is applicable in the context of a DIC claim.   Indeed, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held in its decisions in DelaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) and Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008) that the more general provision of 38 U.S.C. § 5103A(a) is the applicable statutory section in DIC claims.  

March 2011 joint motion at 2-3.  

Three points become clear in review of the March 2011 joint motion: (1) the Board fully met the requirements of the Court's July 2009 memorandum decision; (2) the parties of the joint motion believe the Court's July 2009 memorandum decision was erroneous; and (3) the parties of the joint motion, while citing to the "more general provision of 38 U.S.C. § 5103A(a)" fail to provide the Board with the standard they believe are correct in determining whether a medical opinion is needed in this case.  It is the third point (as the Board attempts, perhaps futilely, to avoid further litigation in this case) the Board is most concerned with.  As a series of single Judge memorandum decisions from the Veterans Court has made clear, vague instructions from joint motions are to be, if possible, avoided (this would seem particularly true in light of points one and two above). 

Beyond the above, it appears that the joint motion of March 2011 somehow faults the Board for successfully meeting the mandates of Chief Judge Green's memorandum decision of July 2009, in a manner that, at best, makes it vague as to how the Board could have successfully avoided a return of this case from the Court to the Board in March 2010 (essentially arguing that the Court decision of July 2009 was wrong and the Board should have know this and somehow ignored the mandate of Chief Judge Green's memorandum decision). 

Because the July 2009 memorandum decision was issued after Wood and Delarosa and the Parties have agreed (it appears) that this decision mandated that the Board discuss whether a VA medical opinion was warranted pursuant to Mclendon and 5103A(d), the Board will adhere to that mandate and agreement and provide the analysis under McLendon and 5103A(d).  Because the Parties have agreed and because the Board does recognize that the correct standard is that found at 5103A(a), the Board will also provide an explanation and analysis under 5103A(a).  

The Board emphasizes that it is aware that § 5103A(d) is not applicable to this case and that McLendon interprets only § 5103A(d).  It provides an explanation as if § 5103A(d) were applicable because it was told to do so by the Veterans Court in the July 2009 decision and because the Parties stated that the Veterans Court's decision mandated that the Board provide such explanation.  

After the Board provides this explanation under § 5103A(d) it will turn to providing an explanation under the law that is applicable to DIC claims, that found at § 5103A(a), to avoid further ligation of this issue.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

Simply stated, the standards of  McLendon are not met in this case.  

First, the Board notes that there is no disease incurred during service to which his lung cancer can be related.  As noted, the most competent and probative evidence of record shows the Veteran's lung cancer was a progression of his colon cancer and that the colon cancer began years after service with no connection to service (not even the medical opinions that the Board had disputed suggest colon cancer caused by herbicide exposure).  The evidence that suggest primary lung cancer is of almost no probative value and outweighed by highly probative evidence.  Therefore, there is no competent evidence of a current disability (primary lung cancer).  Part two of the McLendon is not met.

Second, there is no suggestion in the medical record that the Veteran has colon cancer due to herbicide exposure.  Part three of the McLendon test is not met. 

Third, there is sufficient competent medical evidence on file for the VA to make a decision on the claim.  The post-service treatment records are very clear as to why the Veteran died, providing overwhelming evidence against the determination that it was primary lung cancer that caused or aggravated his death.  Part four of the McLendon is not met.  

Any one of the three reasons above, in and of themselves, provides a basis to not obtain a VA examination in this case. 

The Board now turns to its explanation as to why VA has no duty to obtain a medical opinion under 38 U.S.C.A. § 5103A(a), the applicable provision in this case.  That subsection provides as follows:  

(1)  The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary.  

(2)  The Secretary is not required to provide assistance to a claimant under this section if no reasonable possibility exists that such assistance would aid in substantiating the claim.  

(3)  The Secretary may defer providing assistance under this section pending the submission by the claimant of essential information missing from the claimant's application.  

38 U.S.C.A. § 5103A(a).  

There is no indication that essential information is missing from the claimant's application.  More importantly there is no reasonable possibility that obtaining a medical opinion in this case would aid  in substantiating the appellant's claim.  The statutory standard is not whether there is any possibility that obtaining an expert opinion would aid in substantiating the claim, a condition that would nearly never be met, but rather whether there is a reasonable possibility that obtaining an opinion would aid in substantiating the claim.  

The Board finds that there is no reasonable possibility that a medical opinion could substantiate the appellant's claim.  Of note, is the standard expressed in 38 U.S.C.A. § 5103A(a), is whether there is a reasonable possibility that such assistance could substantiate the claim.  

Of course, very little is out of the realm of possibility.  However, the August 2005 letter from Dr. P.D.G. and the November 2005 letter from Dr. A.E.F. do not provide a basis for requiring VA to obtain a medical opinion in this case because Dr. P.D.G.'s letter states nothing probative, only a mere possibility and Dr. A.E.F.'s letter does not make sense.  More importantly, neither letter is consistent with the record.  A medical examiner viewing the record would have the same information before him or her that the Board has.  There is nothing in the claims file to indicate that the Veteran as likely as not had primary lung cancer.  There is no mention of primary lung cancer other than a statement of mere possibility.  There is, however, significant evidence, essentially his numerous actual treatment records, showing that his colon cancer metastasized to the lungs.  That fact will not change.  Hence, an opinion that found that it was more likely than not that the Veteran actually had lung cancer rather than metastasized colon cancer would not be based on the facts and would necessarily be based on some speculation as to misdiagnosis or remote possibility.  Such an opinion could not be the basis of a grant of benefits.  Therefore a medical opinion that offered more than a mere possibility would not be based on sufficient facts and date to render that determination.  As such, a medical opinion based on the evidence of record would not raise a reasonable possibility of substantiating the claim.  Under 38 U.S.C.A. § 5103A(a) VA therefore has no duty to obtain a medical opinion in this case.  

As to whether an opinion could provide that the Veteran's colon cancer was caused by exposure to Agent Orange, the Board notes that VA regularly receives information regarding not causation, but a lesser relationship, association, as to diseases with a relationship to Agent Orange exposure, as evidenced by VA's regular and recent additions to the list of diseases for which service connection is presumed due to Agent Orange exposure.  For example, in July 2010, VA added ischemic heart disease, hairy cell leukemia and other B-cell leukemias, Parkinson's disease, and ischemic heart disease were added to this list of diseases.  See 74 Fed. Reg. 53202-01 (August 31, 2010).  72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007).  Indeed, in June 2007, VA issued a notice explaining that NAS had found that health outcomes that met the "no association" category included colon tumors.  See Notice, 72 Fed.Reg. 32395-407 (June 12, 2007).  

The Board is not saying that the determination that a disease is not presumptively service-connected removes the possibility that evidence could show that the disease was caused by the veteran's service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The existence of a presumption merely removes one fact that need otherwise be proved in a case, it does not remove the possibility of proving such fact.  Id. at 1044.  It does not foreclose the possibility of proving that the disease was caused by exposure to Agent Orange.  

What the Board is saying is that given that the scientific evidence had established, as of 2007, that there was no association between colon cancer and Agent Orange exposure, let alone an actual causative relationship, there is not a reasonable possibility that a medical opinion would substantiate the appellant's claim.  While it is possible that there could be research since that time showing a causal relationship between colon cancer and Agent Orange exposure, possibility is not the test under 38 U.S.C.A. § 5103A(a) as to whether VA has a duty to obtain a medical opinion.  Rather it is whether there is no reasonable possibility that such an opinion could substantiate the claim.  Based on the analysis of the record already discussed, the Board finds that there is no reasonable possibility that VA's assistance in obtaining a medical opinion could substantiate the appellant's claims.  

If the Court should decide that a medical opinion is required to show no association between colon cancer and Agent Orange exposure in this case, it would be of great assistance to the Board for the Court to describe when a medical opinion is not required in such a set of circumstances as the one before the Board at this time.  In this regard, it is important to note that the appellant has provided no medical evidence to support her claim that herbicides were the cause of the Veteran's fatal colon cancer and none of the medical opinions submitted address this issue.  Given that the Board has found that the appellant is unqualified to provide a medical opinion on this issue, the Board finds no probative evidence is required to adjudicate this claim with a superfluous remand and VA medical opinion that will (for reasons noted above), in total probability, never provide a basis to grant this claim. 

Based on the above, it is therefore the Board's conclusion that no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

The appeal is denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


